Exhibit 99. STAR Program Summary SHORT TERM ACHIEVEMENT REWARD PROGRAM The Short Term Achievement Reward (“STAR”) Program is The Procter & Gamble Company’s (the “Company”) annual bonus program designed to motivate and reward employees for achieving outstanding short term business results for the Company and its subsidiaries.STAR awards are made pursuant to authority delegated to the Compensation & Leadership Development Committee (the “C&LD Committee”) by the Board of Directors for awarding compensation to the Company’s principal officers and for making awards under the Procter & Gamble 2001 Stock and Incentive Compensation Plan (the “2001 Plan”) and/or the 2004 Gillette Long Term Incentive Plan (the “Gillette Plan”). I.ELIGIBILITY Employees at Band 3 or above and who worked at least 28 days (four calendar weeks) during the applicable fiscal year are eligible to participate.Eligible employees who do not work a full schedule (e.g., leaves of absence, disability, and less-than-full time schedules) in the fiscal year in which the award is payable may have awards pro-rated. II.CALCULATION The individual STAR Award is calculated as follows: (STAR Target) x (Business Unit Performance Factor)x (Total Company Factor) ● The STAR Target for each participant is calculated as: (Base Salary) x (STAR Target percent) Base Salary at the end of the applicable fiscal year is used to calculate the STAR award. Generally, the
